   Case: 1:18-cv-04670 Document #: 105 Filed: 03/10/20 Page 1 of 2 PageID #:487




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


HP TUNERS, LLC, a Nevada limited                  )
liability company,                                )
                                                  )
                      Plaintiff,                  ) Civil Action No. 1:18-cv-04670
                                                  )
       v.                                         ) Hon. Steven C. Seeger
                                                  )
DEVIN JOHNSON, et al.,                            ) Magistrate Judge M. David Weisman
                                                  )
                      Defendants.                 )



                                   FINAL JUDGMENT ORDER

       This Court granted Plaintiff’s Motion for Entry of Default Against Defendant Devin

Johnson under Rule 55(a) on July 18, 2019. See Dkt. Nos. 62, 69. Plaintiff later filed a Motion

for Default Judgment Against Defendant Devin Johnson under Rule 55(b) on February 11, 2020,

which this Court granted on March 2, 2020. See Dkt. Nos. 98, 103. This Court considered

Plaintiff’s submissions, including the supplemental submission regarding reasonable attorneys’

fees and costs. See Dkt. 101.

       The Court hereby enters final judgment against Defendant Devin Johnson, and orders

him to pay the following to Plaintiff HP Tuners, LLC:

   •   $150,000 in statutory damages for 60 acts of circumvention under the DMCA;

   •   $69,200 in losses attributable to Johnson’s unfair competition and/or tortious interference

       with HPT’s current and prospective economic relationships;

   •   $52,053.61 in reasonable attorneys’ fees and costs, as set forth in Dkt. 101; and
   Case: 1:18-cv-04670 Document #: 105 Filed: 03/10/20 Page 2 of 2 PageID #:488




   •   $36,037.19 in pre-judgment interest (compounded monthly) on the above, at a rate of 5%

       pursuant to 815 ILCS 205/2, from August 30, 2017 through March 2, 2020.

Adding those amounts together, this Court orders Defendant Devin Johnson to pay $307,290.80

to Plaintiff HP Tuners, LLC. Post-judgment interest will accrue under 28 U.S.C. § 1961(a).

       An order on injunctive relief against Defendant Johnson will issue separately.

       By agreement, Plaintiff’s claims against the remaining John Doe Defendants are

dismissed without prejudice.

       IT IS SO ORDERED.



Date: March 10, 2020                                _________________________

                                                    Steven C. Seeger
                                                    United States District Judge




                                               2
